El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El demandado apelado radicó en marzo- 11 de 1943 una moción interesando la desestimación del recurso por el fun-damento de que a pesar de haber transcurrido cerca de seis meses desde la fecha de la radicación del escrito de apela-ción por el demandante aún el taquígrafo no ha radicado la transcripción de evidencia en el caso, no obstante la corte-inferior haberle concedido varias prórrogas para tal fin, es-tando la última todavía vigente, y no haber tampoco radi-cado el apelante la transcripción de autos del caso. Alega el apelado que el apelante no ha procedido con la debida diligencia y buena fe y que de acuerdo con lo dispuesto por la Ley núm. 111 de 1939 (pág. 575), la Regla 59 de este tribunal y lo resuelto en los casos de Vázquez v. Laugier, 59 D.P.R. 581; Vázquez v. González, 60 D.P.R. 718, y Vega v. García, 60 D.P.R. 721, procede la desestimación del recurso. Es cierto que han transcurrido cerca de seis meses desde la fecha de radicación del escrito de apelación en la corte inferior, 22 de septiembre de 1942, hasta la fecha en qtie se ha radicado por el apelado la moción de desestimación del re-curso sin que se haya radicado la transcripción de evidencia en el caso, ante este Tribunal.
Sin embargo, el apelante ha acompañado su moción opo-niéndose a la desestimación solicitada, de una declaración jurada del taquígrafo de la corte inferior, en la cual hace constar que no le ha sido posible terminar la transcripción de la evidencia en este caso a pesar de las gestiones hechas por el propio apelante y por sus abogados por haber tenido *798que atender a la transcripción de evidencia de otros casos] que tenían preferencia en tiempo y turno, y que se lia com-prometido personalmente con el demandante y sus abogado; a terminar dicba transcripción dentro del término de la pró-rroga que está aún vigente y que vence el día 23 de abril de| 1943.
El apelante ha alegado no haber procedido por los me-dios coercitivos que la Ley núm. 111 de 1939 confiere a la| corte inferior para obligar al taquígrafo a transcribir la evi-dencia dentro del término de sesenta días después de la or-| den original para proceder a dicha transcripción, por ha-| berse convencido de serle materialmente imposible al taquí-grafo atender a las distintas órdenes sobre transcripción del evidencia que tenía pendientes y que tenían prelación a laj del demandante apelante.
 Esta Corte tiene discreción, de acuerdo con la Regla 59, para desestimar una apelación mediante moción presentada al efecto una vez transcurran 90 días contados a partir de aquel en que se hubiera archivado el escrito de apelación aunque se hallen vigentes prórrogas concedidas para perfeccionarla por la corte sentenciadora. Sin embargo, de acuerdo con lo- resuelto en el caso de Vázquez v. Laugier, supra, ese poder sólo cabe ejercerlo de acuerdo con dicha regla en las tres ocasiones que ésta prescribe, a saber: (1) cuando se probare satisfactoriamente que el apelante no ha proseguido su apelación con la diligencia debida; (2) o de buena fe, y (3) cuando la apelación sea frívola. De acuerdo con lo resuelto en el citado caso, opinamos que no habiéndose imputado- mala fe al apelante ni alegado la frivolidad del recurso, no procede la desestimación por falta de diligencia toda vez que el apelante ha demostrado 'satisfactoriamente, con la 'certificación presentada, que ha sido diligente en cuanto a solicitar la transcripción de la evidencia, y que si la misma no se ha radicado ha sido por causas ajenas a dicho apelante.
*799En cuanto al alegado motivo de no haberse radicado a tiempo la transcripción de autos, el tribunal, tomando en consideración que dicha transcripción, fue archivada en la Secretaría de esta Corte cuatro días antes de la fecha señalada para la vista de la moción de desestimación. y que el apelante ha explicado a satisfacción de la corte su tardanza en radicaría, en uso de su discreción declara no haber lugar a la desestimación por el indicado motivo. Beiró v. Vázquez, 50 D.P.R. 979; Muñiz v. Viuda de Suárez, 50 D.P.R. 979 y Vázquez v. González, 60 D.P.R. 718.
■ No ha hif/ar por ahora a la desestimación.